Citation Nr: 0016867	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  92-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from May 1968 to April 1971.

By rating decisions in February 1978, August 1980, September 
1980, November 1981 and April 1987, entitlement to service 
connection for a back disorder was denied.  Written notice of 
the April 1987 denial was sent to the veteran by letter.  The 
veteran failed to file a timely appeal following receipt of 
written notice of the April 1987 rating denial; thus, this 
decision is final.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from rating decisions of the 
Indianapolis, Indiana Regional Office (RO), which again 
denied the veteran's claim of entitlement to service 
connection for a back disorder.  Accordingly, the Board will 
address whether new and material evidence has been submitted 
since the last prior final rating decision in April 1987 
which denied entitlement to service connection for a back 
disorder.

The additional issues of entitlement to service connection 
for left hip disability and PTSD and entitlement to non-
service connected pension benefits were perfected on appeal.  
The issue of entitlement to service connection for left hip 
disability was denied by decision of the Board in September 
1997.  The case was remanded from the Board to the RO in 
September 1997 for additional development of the evidence 
regarding the remaining issues on appeal.

By rating decision in February 2000, entitlement to non-
service connected pension benefits was granted; accordingly, 
this issue is no longer on appeal to the Board.

The veteran indicated in a written submission that he no 
longer wished to have Veterans of Foreign Wars of the United 
States represent him.  He currently is unrepresented.


FINDINGS OF FACT

1.  The veteran did not engage in combat during his military 
service in Vietnam.

2.  A non-combat stressor involving a rocket attack on the 
base at Tay Ninh in June 1970 has been independently 
verified.

3.  The veteran has not been diagnosed with PTSD based on a 
demonstrated link to a verified stressor event. 

4.  The veteran's claim of service connection for a back 
disability was last denied by rating decision in April 1987.

5.  The veteran did not file a timely appeal from that 
determination and the April 1987 rating denial is final.

6.  The additional evidence submitted in connection with the 
claim to reopen the issue of service connection for a back 
disability is not so significant that it must be considered 
in order to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. § 3.304 (1999).

2.  The April 1987 rating decision of the RO that denied 
service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1999).

3.  Evidence received since the April 1987 rating 
determination is not new and material and, thus, the claim of 
service connection for a back disability is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

On the March 1968 pre-induction examination, the veteran was 
clinically evaluated as normal psychiatrically.  The spine 
was also clinically evaluated as normal.  

An October 1969 ortho clinic notation shows that the veteran 
reported having trouble with his back and ankles for 6 years.  
X-rays taken in July 1969 had been negative.  The veteran 
complained of low back pain that radiated into the right leg 
and knee of one year duration.  Pain was aggravated by 
prolonged sitting and standing.  On examination, there was 
slight tilting of the back to the right.  The right leg was 1/4 
of an inch shorter than the left.  There was tenderness of 
the L5-S1 area with pain on forward bending and extension.  
Straight leg raising was positive to 75 degrees on the right.  
There was no sensory or motor deficit.  X-rays revealed no 
significant abnormality.  A 2 month physical profile was 
ordered.  

A November 1969 physical therapy notation shows that the 
veteran had been treated for one week with ice message 
followed by flexion exercises.  He now had normal range of 
motion with no point tenderness or spasm.  He reported having 
only minimal discomfort after prolonged activities.  
Treatment was discontinued.  The provisional diagnosis was 
chronic lumbosacral strain.

A November 1969 physical profile shows that the veteran was 
on light duty for 2 months due to chronic lumbosacral strain.  

In April 1970, it was reported that the veteran had seen a 
psychiatrist while on leave.  He was hospitalized for 4 days.  
He had been using various drugs.  An early May 1970 notation 
shows that the veteran had been sent to the NP clinic due to 
drug use.  He had been told that he was fit for duty.  
Currently, he complained of a chronic back problem.  He was 
given an employment profile by an orthopedist.  He was told 
that his right leg was shorter than the left leg which was 
causing the back pain.  He reported having constant low back 
pain and bilateral hip pain which radiated up to the mid-back 
and down into the right leg.  

A May 1970 physical profile indicates that the veteran was 
qualified for limited duty due to low back pain.  No 
crawling, stooping, running, jumping, prolonged standing or 
marching or strenuous physical activity was permitted.  

In September 1970, the veteran requested re-evaluation of the 
profile for his back, which had expired in June.  He 
complained of low back pain.  On examination, the back was 
normal.  Exercises and posture were discussed with the 
veteran.  

On the April 1971 separation examination, the spine was 
normal and psychiatric evaluation was also normal.  

On VA examination in January 1978, the veteran reported low 
back pain.  A pre-employment examination had reportedly 
showed something wrong with the fifth lumbar.  He had 
performed heavy lifting in the service.  Prolonged standing 
or lifting aggravated this pain.  On examination of the 
lumbosacral area, there was tenderness with moderate muscle 
spasms.  X-rays of the low back showed that the vertebral 
bodies were of normal height and alignment.  Disc spaces were 
well maintained.  The pars interacticularis, pedicles and 
facet joints were unremarkable.  The impression was a normal 
lumbosacral spine.  No psychiatric symptoms or findings were 
recorded.  The diagnoses included low back syndrome.

By rating action in February 1978, service connection for a 
back disorder was denied.  It was noted that service medical 
records showed that the right leg was shorter than the left 
which could have caused back pain.  There was no evidence of 
trauma in service.  X-rays were normal.  By letter in March 
1978, the veteran was informed that service connection for a 
back disorder was denied as this disability had not been 
incurred in or aggravated by service.

An August 1980 statement from Gene Moore, M.D., indicates 
that the veteran reported having disability because of a bad 
back.  Based on an EMG, it was felt that the veteran had a 
legitimate radiculitis; however, no evidence of a ruptured 
intervertebral disc was noted on the lumbar myleogram.  The 
examiner opined that the veteran was suffering from a disc.  
The veteran complained of severe back ache.  X-rays of the 
low back revealed minimal disc space narrowing at the L5-S1 
level; otherwise, negative lumbar spine.  A lumbar myelogram 
was normal.  An electromyogram showed neurogenic disease of 
root L4, L5 and S1.

By rating decision in September 1980, service connection for 
a back disability was denied as it was determined that 
current back disability was not related to an incident in 
service.

In a March 1987 statement, the veteran indicated that he had 
previously applied for compensation for nerve damage to the 
spine.  Since then he had received further treatment and he 
still had a problem with pain.  

By letter from the RO to the veteran in April 1987 it was 
indicated that the evidence submitted to reopen the 
previously disallowed claim was not new and material.  As 
this evidence did not provide a new basis for reconsideration 
of the claim, the veteran's claim remained denied.  

A March 1987 VA outpatient notation, received in April 1987, 
includes a diagnosis of a history of low back pain and 
history of a nervous condition.

A January 1991 statement from J.F. Pangan, M.D., includes an 
impression of chronic low back pain and probable L4, L5 disc 
disease.  In February 1991, Dr. Pangan included a 
neurological impression of possible lumbar disc disease and 
possible chronic neck derangement.  

X-rays of the low back in February 1991 revealed degenerative 
disc disease of L5-S1 with facet joint atrophy. 

A VA agent orange examination in July 1991 included a 
diagnosis of degenerative disease of the spine.

VA x-rays of the low back in June 1991 revealed degenerative 
changes.  On VA examination of that month, the diagnoses 
included neurogenic disease of L4, L5, and S1.  A CT scan in 
July 1991 revealed a vacuum disc at L5-S1, minimal overall 
degenerative changes of the lumbar spine, and small disc 
bulge at L3-4, L4-5 and L5-S1.  

A September 1991 VA hospital report included diagnoses of 
rehabilitation of chronic back pain and L-5 radiculopathy.

The veteran testified in March 1992 that he suffered from 
back pain in service for which he received physical therarpy, 
that he was almost taken a prisoner of war in Vietnam as his 
fire support base was surrounded, and that there were rocket 
and mortar attacks.

On VA neuropsychological evaluation in April 1992, the 
examiner indicated that on a scale designed to assess 
similarity of profile to known experiences of PTSD, the 
veteran's score showed relatively low degree of similarity.

On VA psychiatric examination in March 1992, the examiner 
indicated that the veteran's claims folder was not available.  
The veteran reported witnessing a food convoy being attacked 
and seeing a lot of causalities.  The diagnosis was PTSD.

On VA orthopedic examination in April 1992, the veteran 
reported having injured his back in basic training in 1968.  
He complained of back pain with ambulation.  The diagnosis 
was low back pain secondary to transitional L5 with decreased 
joint space at L5-S1.

Received in June 1992 were the veteran's service personnel 
records.  The veteran served in Vietnam from May 1970 to 
April 1971.  His principal duty in Vietnam was a repair parts 
specialist.  He received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, Army 
Commendation Medal and the Bronze Star Medal.  

A March 1993 VA hospital summary includes diagnoses of 
alcohol dependence, depression, and anxiety disorder not 
otherwise specified.

In a July 1995 statement from the veteran's mother, it was 
indicated that the veteran did not receive medical treatment 
for or have any back trouble prior to entrance into the 
service.

A July 1996 VA MRI of the lumbar spine revealed facet 
osteoarthritic changes, left greater than the right, with 
disc bulges at L4-5 and L5-S1 causing neural foraminal 
narrowing.  There was no focal herniation or central stenosis 
seen at any level.

On VA psychiatric examination in October 1996, the diagnosis 
was an adjustment disorder with mixed disturbances of conduct 
and emotion.  Alcohol dependence with alcoholic hallucinosis 
and alcoholic withdrawal were rated as moderate.  Nicotine 
dependence was rated as mild.  

The examiner specifically indicated that a diagnosis of PTSD 
was not rendered.  While the veteran reported night time 
dreams they were not on an order of flashbacks occurring in 
the day time.  Dreams occurred during deep sleep with the 
stimulus of attending PTSD group sessions or seeing other 
horrifying aspects prior to sleep.  An increase in dreams was 
reported around alcohol bingeing.  The veteran also exhibited 
no physiological sequela of PTSD and he exhibited no avoidant 
behavior associated with PTSD.

On VA general medical examination in October 1996, the 
assessment included backache with history of significant 
degenerative joint disease and no neuromotor deficit 
resulting in the lower extremities.  

A February 1997 statement from the U.S. Army & Joint Services 
Environmental Support Group (ESG) indicates that the 
veteran's unit history while he was in Vietnam had been 
reviewed with a copy enclosed.  Also enclosed was an extract 
from an Operational Report for the period ending on July 31, 
1970.  The extract documents that Tay Ninh, the documented 
base area location of the veteran's unit, was subjected to an 
enemy rocket attack on May 2 and June 6, 1970 which resulted 
in casualties and equipment damage.  The extract further 
documents that on June 21, 1970 a tank from the veteran's 
unit hit a command detonated mine and then received enemy 
small arms fire with 4 soldiers being wounded.  

Of record are VA mental health care notations dating from 
July 1996 to October 1997.  These records show that the 
veteran participated in group sessions dealing with treatment 
for PTSD.

Received in August 1999 was a January 1997 statement from a 
VA staff psychologist which indicates that the veteran was a 
regular participant in his PTSD psychotherapy group and in 
his PTSD anger management psychotherapy group.  The veteran 
was a motivated and regular participant.  The veteran was 
being treated for PTSD which stemmed from his military 
experiences in Vietnam.  The veteran met the diagnostic 
criteria for PTSD.

On VA psychiatric examination in December 1999, the veteran 
reported having a minimal amount of combat experience while 
working for a battery unit.  The veteran's only specific 
disclosure of distressing experiences was when he was 
successful in repairing vehicles while working in his parts 
supply job and the vehicle would then go out and someone 
would get hurt or killed.  The veteran did not report 
witnessing death or being threatened with being killed.  The 
veteran described dreaming a few times a month about his 
military experiences.  He denied having any problems with 
intrusive thoughts or flashbacks.  He did not endorse having 
any problems of detachment, avoidance behavior, 
concentration, startle response or hypervigilance.  He 
reported having problems with anger and problems with sleep 
due to back problems not psychiatric problems.  The diagnosis 
was a history of polysubstance abuse in long term remission.  

The examiner concluded that the veteran did not have a 
diagnosis of PTSD at this time.  He had had a few slight 
symptoms of PTSD that had been present for years, but those 
symptoms did not come anywhere near meeting the criteria for 
PTSD nor did the symptoms create any significant impairment.  
The veteran had been in and out of work for a prolonged 
period of time and it was not entirely clear why the veteran 
had not been working other than a strong possibility that his 
continued back problems created sufficient difficulty in 
functioning that he was unable to maintain or hold jobs.  
There were no known new stressors.  

The examiner concluded that the veteran currently did not 
have a psychiatric diagnosis of drug abuse, drug dependence, 
alcohol abuse, or PTSD.  Thus, he did not have any impairment 
due to psychiatric disability and psychiatric treatment was 
not recommended due to the absence of disability.


II.  Analysis

Service connection for PTSD.

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

The Board finds that the veteran has presented a well 
grounded claim of entitlement to service connection for PTSD 
as the evidence shows that he was exposed to a verified 
stressor event in Vietnam and that he has been treated for 
PTSD by VA based on his military experiences in Vietnam.  The 
Board also finds that all relevant evidence has been obtained 
and that the duty to assist the veteran in the development of 
this claim has been satisfied.  38 U.S.C.A. § 5107(a).

Adjudication of a claim for service connection for PTSD 
requires evaluation of the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b).  In Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992), in reviewing the legislative history of 38 U.S.C.A. 
§ 1154, the Court stated that "...the matter of service 
connection is a factual determination which must be made by 
the Secretary based upon the evidence in each individual 
case..."

Relevant statutes and regulations, to include 38 U.S.C.A. 
§ 1154 and 38 C.F.R. § 3.304, mandate an initial 
determination as to whether a veteran was engaged in combat.  
Hayes v. Brown, 5 Vet. App. 60 (1993).  If it is determined 
that a veteran was engaged in combat, lay testimony from the 
veteran regarding putative stressors must be accepted as 
conclusive, provided that the testimony is satisfactorily 
credible; however, if VA determines that a veteran did not 
engage in combat, lay testimony by the veteran by itself is 
not sufficient to establish that a putative stressor 
occurred.  West v. Brown, 7 Vet. App. 70 (1994).  If the 
veteran was not engaged in combat, the service records must 
corroborate lay testimony as to the facts and circumstances 
of an alleged stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Manual M21-1, Part VI.  See also Cohen v. Brown, 
10 Vet. App. 128 (1997), where the Court indicated that the 
three requisite elements for eligibility of service 
connection for PTSD were (1) a medical diagnosis; (2) 
credible supporting evidence (for non-combat veterans such as 
the veteran) that putative stressor actually occurred, and; 
(3) medical evidence of causal nexus between current 
symptomatology and claimed stressor.  

With regard to the claim of entitlement to service connection 
for PTSD, the veteran asserts that he currently suffers from 
this disability due to his wartime experiences in Vietnam.  
The evidence does not support this contention.

Under the criteria in effect prior to March 7, 1997, the 
following regulation was in effect pertaining to PTSD.

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court reaffirmed that eligibility for service connection for 
PTSD required a medical diagnosis.  In June 1999, revised 
regulations concerning post traumatic stress disorder were 
published in the Federal Register which reflected the 
decision in Cohen, supra.  The regulations were made 
effective from the date of the Cohen decision.  The 
regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

With regard to whether the veteran was exposed to a stressor 
in service, he indicated in a February 1996 statement that on 
or about June 5, 1970, he was stationed at Tay Ninh when the 
base was subjected to mortar attack.  In a February 1997 
statement from the ESG, it was certified that the base at Tay 
Ninh received enemy rocket attack on June 6, 1970 which 
resulted in casualties and equipment damage.  As the ESG has 
corroborated the veteran's putative stressor event of a 
rocket attack, the second element necessary to establish a 
service connection claim for PTSD, verification of a stressor 
event, has been met.  

It must be emphasized, however, that only this one non-combat 
stressor has been verified.  The veteran's principal duty in 
Vietnam was a repair parts specialist.  The veteran did not 
receive an award or medal that denotes participation in 
combat.  For example, the veteran received the Bronze Star 
Medal which is awarded for heroic or meritorious achievement 
of service, but does not denote involvement in combat.  A 
Bronze V device, on the other hand, is worn to denote valor 
and is considered proof of combat.  For the purposes of this 
decision, the Board finds that the evidence does not show 
that the veteran participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality; that is, he did not engage in combat.  
See VAOPGCPREC 12-99 (October 18, 1999).  In order to meet 
the requirements of 38 C.F.R. § 3.304, a diagnosis of PTSD 
must be linked to the veteran's one verified stressor event 
as described above.  

Next for analysis is whether there is medical evidence of a 
diagnosis of PTSD with a link between current symptoms of 
PTSD and the veteran's verified inservice stressor.  

The veteran first underwent a VA psychiatric examination in 
March 1992.  Unfortunately, the examiner did not have the 
veteran's claims folder for review at the time of the 
examination.  The veteran did not recount the rocket attack 
as one of his putative stressor events to this examiner.  
Although the examiner diagnosed PTSD, this examination lacks 
probative value due to the fact that the veteran's records 
were unavailable and, most centrally, due to the fact that 
the diagnosis was not based on the veteran's only verified 
stressor event.   

An April 1992 report of neuropsychological evaluation 
concluded that the veteran's score revealed a relatively low 
degree of similarity with profiles of known PTSD experiences.  
On VA psychiatric examination in October 1996, the examiner 
specifically indicated that a diagnosis of PTSD was not 
indicated as the veteran exhibited no physiological sequela 
or avoidant behavior associated with PTSD.  Finally, on VA 
psychiatric examination in December 1999, the examiner 
concluded that the veteran did not suffer from PTSD as his 
few slight symptoms did not come anywhere near to meeting the 
criteria for PTSD.  In fact, the examiner concluded that the 
veteran did not currently have any psychiatric diagnosis as 
he did not have any psychiatric impairment.  On the other 
hand, a January 1997 statement from a VA staff psychologist 
indicated that the veteran met the diagnostic criteria for 
PTSD and that he had been treated for PTSD stemming from his 
military experiences in Vietnam.  VA outpatient treatment 
records show that the veteran participated in group therapy.  
These records, however, do not include a diagnosis of PTSD 
based on the veteran's one verified stressor event.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for PTSD as the 
evidence does not contain medical evidence of a diagnosis of 
PTSD with a link, established in the medical record, between 
current symptoms of PTSD and the one verified in-service 
stressor.


New and material evidence claim.

By rating decision in April 1987, entitlement to service 
connection for a back disability was denied.  It was 
determined that the veteran's post service back disabilities 
were not related to service.  The veteran received written 
notice of this denial by letter in April 1987.  He failed to 
take any action with respect to the April 1987 denial; thus, 
this decision became final a year after the mailing of 
notification of the decisions to him.  38 C.F.R. §§ 3.104, 
20.302 (1999).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  In the instant 
case, the RO considered the veteran's claim to reopen under 
the ambit of 38 C.F.R. § 3.156 in the February 2000 
supplemental statement of the case and thus there is no due 
process issue resulting from the holding in Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998) at the RO level.  Also, the 
Board will review the veteran's claim to reopen solely in 
accordance with the criteria found in 38 C.F.R. § 3.156.  In 
short, this change in the law has not resulted in any 
prejudice to the veteran's claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

With regard to the veteran's claim, the RO's April 1987 
denial was based on the fact that the evidence showed that 
the veteran's post service back disabilities to include low 
back syndrome and neurogenic disease were not incurred in or 
aggravated by service.  The additional medical records show 
continued treatment for disabilities of the back.  Moreover, 
additional disorders to include arthritis and bulging discs 
have been diagnosed.  As the additional records demonstrate 
the presence of additional disability of the back, they are 
more than merely cumulative in nature and they therefore 
constitute new evidence.  They do not, however, provide 
evidence that any current back disability was incurred in or 
was aggravated by service.  Thus, the additional evidence is 
not material to the issue of whether any current back 
disability was incurred in or aggravated by service.

The veteran's statements and testimony that post service 
disability of the back is related to service do not provide 
competent evidence of a causal link between the veteran's 
military service and a current back disability as a lay 
person may not offer evidence that requires medical 
knowledge.  See Nici v. Brown, 9 Vet. App. 494 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Spalding 
v. Brown, 10 Vet. App. 6 (1997).  Likewise, the statement 
from the veteran's mother that the veteran never had a back 
disability prior to service is beyond the competency of a lay 
person and thus this statement is thus merely cumulative in 
nature.  Accordingly, the additional evidence is not so 
significant that it must be considered in order to decide the 
merits of the claim and the veteran's claim may not be 
reopened.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam). 

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), as the 
veteran has not submitted new and material evidence, his 
claim may not been reopened.  Thus, the Board may not reach 
the issue of whether the veteran's claim would be well 
grounded pursuant to 38 U.S.C.A. § 5107(a), or address 
whether the duty to assist under 38 U.S.C.A. §  5107(b) has 
been fulfilled.    


ORDER

Entitlement to service connection for PTSD is denied.

As new and material evidence to reopen a claim of entitlement 
to service connection for a back disability has not been 
presented, the veteran's claim is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

